Citation Nr: 0110860	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 until 
January 1976.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

A May 1997 rating action denied service connection for 
recurrent external otitis and granted service connection for 
a lumbar disorder, rated 10 percent disabling, and for 
bilateral hearing loss, rated noncompensable.  The veteran 
was notified of this action in June 1997.  In a statement 
received in April 2000, the veteran referred to benefits 
regarding the lumbar disability and hearing loss.  This is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's psychiatric disorder is manifested primarily by 
transient symptoms that includes depressed mood, anxiety and 
sleep impairment; without more than moderate impairment in 
social functioning or industrial capability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.3, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant a higher initial disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment that current clinical 
findings objectively show to be the result of a service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Based on VA and private 
treatment records an October 1999 rating action granted 
service connection for PTSD, assigning a 10 percent 
disability evaluation effective from April 1999.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

Based on review of the record, the Board finds that the 
evidence provides a basis for a 30 percent evaluation, and no 
higher.  Concerning the level of disability, the evidence 
consists primarily of the veteran's written statements as 
well as the reports of his VA examination and private 
treatment records.  It has not been alleged that his 
disability from PTSD has worsened since the most recent VA 
examination.  

In regard to industrial impairment, a PTSD evaluation report 
from the Vet Center was received in April 1999.  The veteran 
reported that subsequent to his service discharge, he had 
numerous jobs.  He isolated himself by taking employment 
abroad.  On examination, he was described as neat but intense 
in appearance.  He was cooperative and expressed distrust for 
VA and the government in general.  He was alert and 
hypervigilant during the interviews.  His memory was intact 
for immediate, recent and remote events.  His intelligence 
was normal and he denied any delusions or hallucinations.  He 
admitted to being wary, but did not manifest delusional 
paranoia.  

The report of VA examination in May 1999, shows that the 
veteran reported that prior to entering service he worked 
briefly in an assembly plant.  Subsequent to service 
discharge, he worked as an aircraft maintenance instructor in 
several foreign countries.  He reported that he had not held 
jobs for an extended period of time.  He had been employed 
since November 1998; however, he expected to lose his job 
within four months.  In his past history, he had held one job 
for seven years.  He also reported a history of polysubstance 
abuse.  On examination, he was alert, oriented, verbally 
fluent, and rational.  His remote and recent memory was 
intact and he understood abstract proverbs.  

In September 1999, he reported that he was currently working 
for a Norwegian oil company building drilling rigs.  The 
examiner described him as pleasant, cooperative, clean and 
neatly dressed.  His sensorium was intact and fully oriented.  

In a statement received in June 2000, the veteran reported 
that he was currently unemployed and the prospect of future 
employment did not look favorable.

In regard to social abilities, the veteran did report some 
impairment in relationships.  The April 1999 Vet Center 
evaluation report shows that the veteran complained of 
symptoms that included intrusive thoughts, alienation, sleep 
impairment, startle response, and emotional detachment.  He 
also reported that he was uncomfortable in social situations.   

At the VA examination in May 1999, the veteran reported that 
he had a sister that he talked to twice a year.  He was 
once-divorced and remarried in 1979.  He and his spouse were 
often separated.  At that point in time, they were separated 
but he expected to rejoin her soon.  He reported that he had 
been abstinent from drugs for a period of time.  Although he 
kept whiskey in his home he did not drink it.  The examiner 
noted that the veteran seemed to be reacting to the emptiness 
in his life but was not strongly depressed.  He denied 
suicidal thoughts.  The examiner commented that the 
examination did not support a diagnosis of PTSD but a 
diagnosis of polysubstance abuse.  The veteran's complaints 
of emptiness were linked to his polysubstance use.  It was 
also noted that the veteran had not had deep interpersonal 
relationships.  His indifference to all personal attachments 
seemed to go back to his youth.    

At the September 1999 VA examination, the veteran stated that 
he was edgy most of the time.  He also reported symptoms that 
included startle response, irritability, avoidance of war 
stimuli, panic, easily angered, and sleep impairment.  He 
indicated that his sleeping habits had improved.  His spouse 
of 20 years was supportive.  He went to the Veterans Center 
on a weekly basis.  He was not taking any medication.  

In reviewing the record, it is noted that the examiners have 
described the veteran disability as either mild or moderate.  
The Vet Center's psychological examiner in April 1999 
commented that the veteran disorder was moderate in severity.  
The VA examiner in September 1999, in reporting the 
diagnosis, described the veteran's PTSD as mild to moderate.  
This physician assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65.  A GAF between 61 and 70 is 
indicative of some mild impairment (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationship, whereas a GAF 
score between 51 and 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  See DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition) at 44-47.  A 30 percent disability rating reflects 
the existence of moderate psychiatric symptoms.  The Board 
concludes that the veteran's symptoms more nearly approximate 
the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.

Although the reported findings support a 30 percent 
evaluation, I do not find manifestations that are indicative 
of a higher evaluation.  In this case, the VA examination 
report notes some anxiety and depression, but does not 
describe the veteran's affect as flattened.  His conversation 
was normal, not circumstantial, circumlocutory, stereotyped, 
illogical, obscure, or irrelevant.  The veteran did describe 
occasional panic attacks at the VA examination; however, not 
weekly.  His memory impairment was described as fair, not 
limited to retention of only highly learned tasks, much less 
marked by memory loss for close relatives, or his own 
occupation or name.  Neither his judgment nor abstract 
thinking were described as impaired.  In his statements, the 
veteran has not indicated problems involving routine 
behavior, self-care, or conversation.  He did not neglect his 
personal appearance or hygiene at either the examination or 
the hearing.  There was no suicidal ideation.  He appeared to 
be able to function independently, appropriately, and 
effectively.  He was well oriented, rather than disoriented.  
He had no obsessional rituals.  Such manifestations as 
suspiciousness, memory loss or weekly panic attacks have not 
been described at any examination.  Moreover, the assigned 
GAF scores would not support a conclusion that a higher 
evaluation is warranted.  While there is reported evidence of 
sleep impairment, depressed moods and anxiety, it is not 
shown that these manifestations have led to reduced 
reliability and productivity.  Still further, a 30 percent 
evaluation takes into consideration increased symptoms during 
periods of significant stress.  It appears that he is able to 
function independently, appropriately, and effectively. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The RO determined that the veteran's case did not warrant 
referral to the Director of Compensation and Pension Service 
because the evidence did not suggest that the veteran's 
disability produced such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
In regards to industrial impairment, as noted, the veteran 
last reported that he was not currently working.  The record 
does not support a conclusion, however, that he is no longer 
employed as a result of service-connected PTSD.  He has not 
produced any objective evidence from his former place of 
employment implicating his service-connected disability in 
his unemployment. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 30 percent disability evaluation is in order for the 
veteran's PTSD.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

